Case: 4:20-cv-01552-UNA Doc. #: 1-2 Filed: 10/29/20 Page: 1 of 1 PagelD #: 151

tn sf
€
Rif fot?

ois Poly heat SWORN STATEMENT IN PROOF OF LOSS

 

CNG O-B2- IB)

a
—————————————
DE he fir2o TO THE AcaliPotey Mumber
© 7 Bhs Paley Satan CHURCH MUTUAL INSURANCE COMPANY = /OoR05
MERRILL, WISCONSIN 54452 Clim Note?

 

 

 

 

 

‘ 9 By the above Indicated policy of insurance you insured =, lo
inion w : \ Sy Cion Re at Chua le AS 73 fase aus Fused esclie 2G 63434 z
- five on the propary dagerlbad inthe declorattony pages of lie paliey According to tho
; terms and conditions of sald policy and all farms, endersamants, trangfara, and osalgnmants altacheditharalo — --.- —— was
Tine and Grigin: sloas accurrad about | clack 4M. on the ] 7 day of y\ OU Or heey”
; 20 f Z » The cause and ongin of said loss ware: :
f Occupancy: The building daserlbad. or contalning th " i
no other purpoas whatever? eet wie ac ing the property descrlbad, was occugiad at the time of the loge aa follaws, and far
Titte and Interest: At the time of the lass, the intarast af yaur Insured In the property described thereln was owner as!
ft

 

 
  

Mo other person or entity had any intereat therain or encumbrance thereon, excapt:

 

 

    

1) The Total Insurance covering the daserlbed proparty, foaluding this pallcy and all othor,pollales: a
"ys crus pid opr os ee.
meee ting &

    
  
   
  
 
  
   
   
 
 
  
 
  
 
 
  
 
 
 
 
 

agraameants to insure was al Hime of loss: Conte ct Prope
2) Full Raplacement Goat of said tite : issu! + %
} 5 Property al time of loss
3) The Actual Cash Value of the dsscribed praperty at time of losa: Buliding §
4) The whole toss and damage to the deserbad property aa a rasilt nf this loss:
Gultding $__s64¢.43% Contanta SJ48 ed), Other $_
5) Less amount of daducilbla: $ S00 atime of loge: -2
8) Insured hereby claims of the company the sum of: aS ok ,-17-2
7) When the daserbad loss la subject to Replacement Cast Coverage provialona. oft
raplacament being claimed st this time Is: Freon Dalaran {age

8; \We understand and acknowledge that Under tha terms and conditlons.of ll
company by ar Ave-waive all right w claim the supp

(Line & minus Line 7)

This loss did not originate Ky any act, design, or procuramantat the.
privity or consent of the Insured or Uils subscriber to volate the &
schedulas but such as were In the bullding damaged or das
oroparty saved has baen canzealad and na attempt to decal
will ba fumishad anc conaldered a part of thls proof.

 

 

 

It lg expressly understood and agi
ingurad in the making af thla praai

Sate of MM SSdupe

   

 

PLAINTIFF’S
EXHIBIT

 
 
